Citation Nr: 9928814	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  98-03 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to recognition of the appellant as the surviving 
spouse of the veteran for purposes of Department of Veterans 
Affairs death benefits. 
 

REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Counsel


INTRODUCTION

The veteran, who died in April 1997, had active service from 
July 1957 until his retirement in August 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.


FINDINGS OF FACT

1.  The veteran and the appellant were divorced in October 
1992.

2.  At the time of the veteran's death in April 1997, the 
appellant was not married to him.  


CONCLUSION OF LAW

The appellant is not entitled to VA death benefits as a 
surviving spouse of the veteran.  38 U.S.C.A. §§ 101(3), 103 
(West 1991); 38 C.F.R. §§ 3.1, 3.50 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The essential facts of this case are not in dispute.  In 
support of her claim, the appellant has submitted a copy of a 
marriage license which shows that she and the veteran were 
married in June 1955.  She has also submitted a copy of the 
divorce decree reflecting they were divorced in October 1992.  
The veteran remarried in December 1992.  A death certificate 
indicates the veteran died in April 1997, approximately four 
and a half years after his divorce from the appellant.  

The appellant filed an application for VA death benefits that 
was received in May 1997.  Pursuant to a May 1997 
determination, the RO denied the appellant's entitlement to 
VA death benefits since she was not married to the veteran at 
the time of his death.  

At a personal hearing before the undersigned Board member, 
held at the RO in February 1999, the appellant testified that 
she was married to the veteran for 38 years, which included 
all of the 20 years he was in service.  She described how she 
had assisted the veteran and enabled him to serve his 
country.  She stated she felt she had "earned" the VA death 
benefits because she and the veteran had been together 
throughout his time in service and that he intended for her 
to have the benefits.  She described the many hardships that 
they had been through during the veteran's time in service 
and following his retirement when he was too ill to work and 
she supported the family.  

She also testified that the veteran became sick and his 
behavior was erratic and unpredictable around the time 
leading up to their divorce in October 1992.  He was the one 
who asked for a divorce and, while she did not really want to 
divorce, she agreed because she felt it was what he needed to 
get his head together and then he would come back home.  She 
further noted that the veteran had remarried approximately 
two months after their divorce, despite the fact that 
Oklahoma law required him to wait six month before 
remarriage.  She said that she had been recognized by the 
Department of Defense and the Social Security Administration 
for certain benefits as a surviving spouse and she felt VA 
should also recognize her.  The appellant's representative 
requested the veteran's VA medical records be obtained, 
especially those pertaining to his hospitalization for 
alcohol abuse, because they might reflect upon his state of 
mind during the time leading up to his divorce.  The 
appellant submitted and discussed numerous documents, which 
included correspondence between her and various state and 
federal elected officials concerning the requirements for VA 
death benefits.  She asserted that these officials supported 
her claim.     

Analysis

In order to establish entitlement to VA death benefits as a 
"surviving spouse" of a veteran, a claimant must have been 
his spouse at the time of death and have lived continuously 
with him from the date of the claimed marriage to the date of 
death, except where there was a separation due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse.  38 U.S.C.A. § 101(3).  

The term "surviving spouse" means a person of the opposite 
sex who is a widow or widower of the veteran, provided that 
the marriage meets the requirements of 38 C.F.R. § 3.1(j).  
38 C.F.R. § 3.50(b).  

"Marriage" means a marriage valid under the law of the 
place where the parties resided at the time of their marriage 
or the law of the place where the parties resided when the 
right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. 
§ 3.1(j).

In this case the appellant's claim lacks legal merit since 
she was not the lawful spouse of the veteran at the time of 
his death.  As noted above, the appellant submitted 
documentation that shows she and the veteran were divorced in 
October 1992.  Thus, they were not married at the time of his 
death in April 1997.  The United States Court of Appeals for 
Veterans Claims has held that, in a case where the law is 
dispositive of the claim, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See, 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
under the controlling law and regulations, the appellant's 
claim must be denied.  38 U.S.C.A. §§ 101, 103; 38 C.F.R. 
§§ 3.1, 3.50  

The Board does not doubt that the appellant believes in the 
merits of her claim; however, the applicable laws and 
regulations are clear.  They require that the parties be 
lawfully married at the time of the veteran's death for a 
claimant to be considered a surviving spouse.  The appellant 
has raised various arguments opposing the current 
requirements for payment of VA benefits and she has submitted 
numerous letters between herself and elected officials 
concerning the wisdom of the current law.  However, this does 
not alter the essential fact that the appellant and the 
veteran were divorced in October 1992, and that they were not 
married at the time of his death in April 1997.  

She also contends that the veteran's subsequent marriage 
following their divorce was invalid.  However, her claim must 
be denied because she and the veteran were not married at the 
time of his death.  Thus, regardless of whether or not the 
veteran remarried, she would not qualify for VA death 
benefits.  

Additionally, despite the request from the appellant's 
representative that the veteran's VA medical records be 
obtained to consider his mental state at the time of their 
divorce, the Board finds that the case is ready for final 
review.  The record shows that the veteran and the appellant 
were divorced by an Oklahoma court in October 1992.  The 
final decree of divorce shows that the appellant appeared 
before the court through her attorney and that she was the 
plaintiff seeking the divorce.  The veteran did not appear at 
the Court to challenge the petition of the appellant for 
divorce.  The appellant has not challenged the validity of 
the final divorce decree.  The unfortunate fact simply is 
that she and the veteran were not married at the time of his 
death.  This fact prevents her from qualifying for VA death 
benefits.

While it may be unfortunate that the appellant is not 
entitled under the existing laws and regulations to benefits 
she feels she "earned" through her marriage to her former 
husband during the period of time he was in the military, she 
does not qualify for VA death benefits under existing law.  
Perhaps the law should be changed.  The Board, however, is 
not a legislative body and it will not get involved in 
judicial activism.  The simple "fact that Congress might 
have acted with greater 
clarity[, equity] or foresight does not give (the Board) a 
carte blanche to redraft statutes in an effort to achieve 
that which Congress is perceived to have failed to do."  
United States v. Locke, 471 U.S. 84, 95 (1985).

The appeal is denied.

In making this decision the Board recognizes that this case 
represents a potential conflict between the appellant and the 
individual now recognized by VA as the surviving spouse of 
the veteran.  However, in light of the lack of legal merit of 
the appellant's claim under the controlling legal authority, 
the Board does not find it necessary for the case to be 
remanded to comply with applicable contested claims 
procedures because no harm or property loss has been incurred 
by the person now recognized as the veteran's surviving 
spouse.  



ORDER

Entitlement to recognition of the appellant as the surviving 
spouse of the veteran for purposes of VA death benefits is 
denied.



		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals



 

